Citation Nr: 0423407	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-03 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than March 5, 
1999, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

2.  Entitlement to an initial rating in excess of 10 percent 
for a residual surgical scar of the left hip.

3.  Entitlement to an initial compensable rating for a 
residual surgical scar of the right hip.

4.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

5.  Entitlement to service connection for a skin disorder.  

6.  Entitlement to an effective date earlier than April 2, 
2000, for a 70 percent evaluation for status post left hip 
replacement.

7.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which was issued to the veteran in 
December 1999.  The case was later transferred to the VA RO 
in Huntington, West Virginia.

A hearing was held in December 2003, before the undersigned 
Acting Veterans Law Judge sitting in Washington, DC, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

During the December 2003 hearing, the veteran, through his 
representative, raised the issues of entitlement to an 
increased evaluation for an adjustment disorder, currently 
evaluated as 10 percent disabling; and entitlement to an 
increased evaluation for status post right hip replacement, 
currently evaluated as 70 percent disabling.  These issues 
are referred to the RO for appropriate action.  In light of 
the Board's decision below, the veteran may wish to consider 
withdrawing these claims.  In any event, these issues are not 
before the Board at this time. 

The issues of entitlement to an initial rating in excess of 
10 percent for a residual surgical scar of the left hip; an 
initial compensable rating for a residual surgical scar of 
the right hip; and a certificate of eligibility for 
assistance in acquiring specially adapted housing are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran was gainfully employed until 1996.

2.  The veteran filed an informal claim for TDIU on July 8, 
1997.

3.  In November 1999, the Baltimore RO granted the veteran's 
claim for TDIU and assigned an effective date of March 5, 
1999, the date that the veteran filed a formal application 
for benefits.  

4.  The impairment occasioned by the veteran's bilateral hip 
disorder, considered together with the level of impairment 
reflected by the medical evidence of record, is sufficient to 
establish that he has been unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability from July 8, 1997, the date of his 
informal claim.



CONCLUSION OF LAW

An effective date of July 8, 1997, but no earlier, is 
warranted for the award of TDIU.  38 U.S.C.A. §§ 5103, 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.159, 3.400, 4.3, 
4.16, 4.25 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board observes that an enacted law, the Veterans Claims 
Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action and 
were provided a statement of the case pertaining to his claim 
for an effective date earlier than March 5, 1999, for TDIU.  
The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded a hearing held in Washington, DC, before the 
undersigned.  During the hearing, the veteran testified that, 
although he recently began receiving Social Security 
Administration (SSA) disability benefits, there are no 
additional SSA records available to obtain.  (Transcript, 
page 17 (December 2003)).  The Board notes that, with respect 
to the issue of an earlier effective date for a TDIU, the SSA 
records referred to by the veteran in his testimony, would 
post-date the current effective date of March 5, 1999, for 
the veteran's TDIU.  Therefore, the SSA records would not be 
relevant with respect to this issue, and the Board will 
decide it without them.

Under the circumstances in this case, even in light of the 
recent decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Moreover, in light of the 
favorable decision discussed below, any error in notification 
is considered to be harmless.  As such, more specific notice 
is not indicated.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  In light of the decision below, the 
Board finds that the veteran is not harmed by any immaterial 
procedural defect in this case.  See Sutton v. Brown, 9 Vet. 
App. 553, 564 (1996); Bernard, 4 Vet. App. 393-394; cf. 38 
C.F.R. § 20.1102 (2003) (error or defect in decision by Board 
"which does not affect the merits of the issue or substantive 
right of the appellant will be considered harmless and not a 
basis for vacating or reversing such decision").

II.  Procedural history

The record reveals that in a November 1999 decision the 
Baltimore RO granted the veteran's claim for a TDIU, 
effective March 5, 1999, and denied his claim for a temporary 
total evaluation for hospital treatment in excess of 21 days 
for a service-connected disorder pursuant to 38 C.F.R. 
§ 4.29.  

In March 2000, the veteran filed a notice of disagreement to 
the effective date assigned by the Baltimore RO in the 
November 1999 decision.  In July 2000, the veteran requested 
that his claims file be transferred from the Baltimore RO to 
the Huntington RO.  

The Huntington RO subsequently interpreted this notice of 
disagreement narrowly, concluding that the veteran had only 
disagreed with the claim for a temporary total evaluation 
issue pursuant to 38 C.F.R. § 4.29.  When the Huntington RO 
issued a statement of the case in February 2001, it only 
listed the one issue involving 38 C.F.R. § 4.29.  The Board 
finds, however, that the March 2000 notice of disagreement 
applies to the issue involving the effective date of the TDIU 
as well.  

At this time, the veteran wrote: 

I was a patient awaiting hip surgery from [February 
1998] until April 14, 1999.  I was referred to VAMC 
Baltimore and I finally had hip surgery on 2/24/2000.  
Please pay me at the 100 percent rating from 2/98 thru 
[sic] 4/99 or issue a statement of the case.
 
The RO issued a statement of the case in May 2003 for this 
issue based on a subsequent rating decision in November 2002 
and statements submitted by the veteran.  The RO received a 
timely substantive appeal (VA Form 9) in June 2003.  

In light of the notice of disagreement filed by the veteran 
in March 2000, which was in response to the Baltimore RO's 
November 1999 decision, the Board finds that the claim for 
entitlement to an effective date for TDIU earlier than March 
5, 1999, has been timely appealed since that time.

III.  Earlier Effective Date

The veteran contends that he is entitled to an effective date 
earlier than March 5, 1999 for the award of TDIU.  He 
maintains in the substantive appeal, received in June 2003, 
that he has been unable to work since April 1996.

Awards of TDIU are governed by the effective date rules 
applicable to awards of increased compensation.  See, e.g., 
Hurd v. West, 13 Vet. App. 449 (2000).  The general rule is 
that the effective date of such an award "shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  See 38 C.F.R. 
§ 3.400(o)(1) (2003) (to the same effect).  An exception to 
that rule applies under circumstances where evidence 
demonstrates a factually ascertainable increase in disability 
during the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that situation, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002).  See 38 C.F.R. § 3.400(o)(2) 
(2003); Harper v. Brown, 10 Vet. App. 125 (1997).  In all 
other cases, the effective date will be the "date of receipt 
of claim or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400(o)(1) (2003).  See VAOPGCPREC 12-98, 
63 Fed. Reg. 56,703 (Oct. 22, 1998).

In fixing an effective date for an award of TDIU, VA must 
make two essential determinations.  It must determine (1) 
when a claim for TDIU was received, and (2) when a factually 
ascertainable increase in disability occurred so as to 
warrant entitlement to TDIU.

With respect to the first of these determinations (when a 
claim for TDIU was received), the Board notes that, once a 
formal claim for VA benefits has been filed, a subsequent 
informal request for increase will be accepted as a claim.  
38 C.F.R. § 3.155(c) (2003).  Generally, the informal claim 
must identify the benefit sought.  Id. § 3.155(a).  However, 
an informal claim for TDIU need not be specifically labeled 
as such.  Indeed, the United States Court of Appeals for the 
Federal Circuit has held that VA has a duty to determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations, and that once a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, VA must consider entitlement to 
TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).

With regard to the second of the aforementioned 
determinations (when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to TDIU), 
the Board notes that TDIU may be awarded, where a veteran's 
schedular rating is less than total, if evidence is received 
to show that he is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  38 C.F.R. § 4.16 (2003).  Normally, 
consideration is given to such an award only if the veteran 
has a single service-connected disability ratable at 60 
percent or more, or if he has two or more such disabilities 
with a combined rating of 70 percent or more, with at least 
one disability ratable at 40 percent or more.  38 C.F.R. 
§ 4.16(a) (2003).  However, failure to satisfy these 
percentage standards is not an absolute bar to an award of 
TDIU.  38 C.F.R. § 4.16(b) (2003).  Rather, "[i]t is the 
established policy of [VA] that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled."  Id.

In the present case, the veteran filed a formal claim for 
TDIU on March 5, 1999.  This has been used as the basis for 
the effective date of the award granted by the Baltimore RO.  
The Board notes, however, that the veteran contends that he 
has not had gainful employment since 1996 when he underwent 
hip surgery.  He has submitted a number of statements since 
that time that might properly be considered claims for TDIU 
under the test set out in Roberson.  The RO issued notice of 
its decision on June 11, 1996, that it had granted him a 
temporary total evaluation effective April 10, 1996 to July 
1, 1997, for prosthetic replacement of the head of the left 
femur, or hip.  This indicates that the RO, at this time, 
believed that the veteran could not work.   

In addition to the record providing a basis for finding an 
informal claim for TDIU filed earlier than March 1999, it 
must also provide a basis for finding that the veteran's 
service-connected disabilities precluded the veteran from 
securing or following substantially gainful employment as of 
July 1997.  The RO received an informal claim (VA Form 21-
4138) from the veteran on July 8, 1997, requesting a 
continuation of the temporary total rating that had been in 
effect since April 1996 because he was still unable to work.  
The evidence of record shows that the veteran was employed 
prior to April 1996.

The Board is persuaded that the impairment occasioned by his 
service-connected bilateral hip disorders, when considered 
together with the level of impairment reflected by the 
medical evidence dated after July 8, 1997, is sufficient to 
establish that he was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected bilateral hip disorders.  In a November 1997 VA 
medical report and addendum, a VA physician noted that the 
veteran had undergone seven total hip arthroplasty surgeries 
that were extensive and severely debilitating.  The physician 
emphasized that the veteran was severely limited secondary to 
his total hip arthroplasties because he was unable to achieve 
extremes of range of motion without possibly dislocating 
them.  The veteran was unable to bear weight and it was 
advised that he not perform heavy activity.  

In a May 1998 rating decision, the RO increased the veteran's 
status post right hip replacement disorder to 50 effective 
April 3, 1998, and the status post left hip replacement 
disorder to 50 percent effective July 1, 1997.

In June 1998, the veteran submitted a request for a temporary 
total rating because he was in the hospital.  He reported 
that he had been on leave without pay from his work while 
waiting for the Martinsburg VA Medical Center to perform the 
hip surgery.

VA outpatient treatment records show continued treatment for 
the veteran's bilateral hip disorder.  Progress notes dated 
from April 1998 to April 1999 reflect that the veteran met 
with the VA Vocational Rehabilitation for possible job 
training.  The records further indicate that the incentive 
therapy coordinator felt that the veteran was not a viable 
candidate for light housekeeping work due to his bilateral 
hip impairment.

The evidence, at a minimum, gives rise to a reasonable doubt 
on the question.  38 C.F.R. § 4.3.  Thus, the Board finds 
that a factually ascertainable "increase" in service-
connected disability occurred so as to warrant entitlement to 
TDIU on July 8, 1997.

For all of the foregoing reasons, the Board finds that the 
evidence supports a finding of entitlement to TDIU as of July 
8, 1997, but that the preponderance of the evidence is 
against a finding of entitlement at an earlier date.  As 
noted, in a rating decision issued on June 11, 1996, the RO 
assigned a temporary total rating effective April 10, 1996, 
through July 1, 1997, because the veteran underwent left hip 
replacement surgery.  The Board notes that the veteran did 
not file a notice of disagreement with the June 1996 decision 
within a year after RO issued it on June 11, 1996.  
Therefore, the RO's June 1996 decision was final when he 
filed the informal claim on July 8, 1997.  If a notice of 
disagreement is not received within the prescribed period, a 
rating determination shall become final and the claim will 
not thereafter be reopened and allowed, except as may 
otherwise be provided.  38 U.S.C.A. § 7105.  

In Gallegos v. Gober, 14 Vet. App. 50, 58 (2000), the U.S. 
Court of Appeals for Veterans Claims (Court) indicated that 
that a notice of disagreement must: (1) express disagreement 
with a specific determination of the agency of original 
jurisdiction; (2) be filed in writing; (3) be filed with the 
RO; (4) be filed within one year after the date of mailing of 
notice of the RO's decision, and; (5) be filed by the 
claimant or the claimant's representative.  The Court in 
Gallegos found that intent to appeal an RO's decision to the 
Board was not required to find a valid notice of 
disagreement.  Id. at 57.  This determination was overturned 
by the United States Court of Appeals for the Federal Circuit 
in Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  In 
both decisions (from the Court and Federal Circuit) an 
express disagreement with a specific determination of the 
agency of original jurisdiction was required for a valid 
notice of disagreement.

In general, with consideration of the temporary total rating 
the veteran had already received from April 10, 1996, through 
July 1, 1997, and based on this decision, the veteran will 
have received a total rating (part temporary and part total) 
from April 1996 to the present that, in essence, based on the 
veteran's testimony, is what he is seeking in this claim.  

Based on the above, the proper effective date to be assigned 
for the award is July 8, 1997.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2003).  To this extent, 
the appeal is granted.



ORDER

An effective date of July 8, 1997, is granted for the award 
of TDIU; to this extent, the appeal is allowed, subject to 
the law and regulations governing the award of monetary 
benefits.


REMAND

As noted above, the VCAA and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

During the hearing before the undersigned, the veteran 
identified records that may be relevant to his remaining 
claims.  An attempt should be made to obtain copies of these 
records.  In addition, after an attempt has been made to 
obtain the records identified by the veteran, he should be 
scheduled for the examinations described below. 

In a notice of disagreement received in December 2003, it is 
appears that the veteran is appealing the issues of 
entitlement to service connection for a skin disorder; 
entitlement to an effective date for a 70 percent disorder 
earlier than April 2, 2000, for status post left hip 
replacement; and entitlement to special monthly compensation 
(SMC) based on the need for regular aid and attendance.  The 
RO addressed these issues in a November 2002 rating decision, 
and issued the notice to the veteran in December 2002.  As no 
statement of the case appears to have been issued, the Board 
must remand the case to the RO for appropriate action so that 
the veteran may have the opportunity to complete an appeal as 
to these issues if he so desires.  38 U.S.C.A. § 7105; 38 
C.F.R. § 19.26; see also Manlincon v. West, 12 Vet. App. 238 
(1999).

The AMC may wish to ask the veteran if he wishes to withdraw 
any or all of his claims based upon the Board's decision in 
this case.  In any event, this case is REMANDED to the AMC 
for the following:

1.  The AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
are fully complied with and satisfied.  
VCAA, 38 U.S.C.A. § 5100 et seq. (West 
2002).  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
and any other applicable legal precedent.  
The AMC should allow the appropriate 
period of time for response.  

?	Specifically, the AMC should request 
the veteran to provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA 
and non-VA health care providers who 
have treated or evaluated him for 
the surgical scars on his left and 
right hips since November 2002, the 
date of the statement of the case.  
When the requested information and 
any necessary authorization are 
received, the AMC should obtain a 
copy of all indicated records.

?	During the hearing before the 
undersigned, the veteran reported 
that VA has not obtained his VA 
treatment records from the time he 
was still pursuing his claim with 
the Baltimore RO.  (Transcript, page 
22).  He also reported that he 
received treatment at the University 
of Maryland Hospital and "City 
Hospital".  After the veteran 
provides specific dates of 
treatment, the AMC should attempt to 
obtain the identified records.

?	During the hearing, the veteran also 
anticipated that he would have 
additional surgery on his right hip.  
If this surgery has been performed, 
copies of the relevant treatment 
records should be obtained.

?	The AMC should secure a copy of the 
Social Security Administration 
decision granting the veteran 
disability benefits, as well as 
copies of the medical records upon 
which the Social Security 
Administration based its decision.

2.  The AMC should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  In any event, the AMC should 
associate with the claims file any more 
recent records pertaining to VA treatment 
or evaluation of the veteran for the 
disabilities at issue.

3.  If the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform him and 
request him to submit the outstanding 
evidence.

4.  The AMC or RO should take appropriate 
action pursuant to 38 C.F.R. § 19.26 
(including issuance of a statement of the 
case) with regard to the December 2002 
notice of the November 2002 rating 
decision which addressed the following 
claims:  (1)  entitlement to service 
connection for a skin disorder; (2) 
entitlement to an effective date earlier 
than April 2, 2000, for a 70 percent 
evaluation for status post left hip 
replacement; (3)  and entitlement to 
special monthly compensation (SMC) based 
on the need for regular aid and 
attendance.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).

5.  After the above has been 
accomplished, to the extent possible, the 
AMC should make arrangements for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the current degree of 
severity of the veteran's service-
connected surgical scars on his left and 
right hips.  The claims files must 
accompany the examination request and the 
completed examination report should 
reflect review of relevant evidence.  All 
indicated studies should be performed.  

?	With regard to the surgical scars on 
his left and right hips, the 
examiner should comment on the size, 
degree of any pain, ulceration, 
and/or limitation of function of an 
affected part. 

?	The examiner should be provided with 
the claims files and must review 
them in conjunction with the 
examination.  

6.  The veteran should be afforded a VA 
medical examination to determine whether 
his service-connected disabilities are of 
such a nature and severity to entitle him 
to specially adapted housing (the same 
examiner may perform both examinations).  
The veteran's claims folder should be 
provided to the examiner for review in 
connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
permanent and total service-connected 
disability due to the loss or loss of use 
of one lower extremity, together with 
residuals of organic disease or injury 
which so affect the functions of balance 
or propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair.  The examiner 
should be asked to furnish a rationale 
for any opinion provided.  

7.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the veteran's claims in light 
of any recent amendments to the law, 
including the old and amended versions of 
38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805, if applicable, effective prior to 
and after August 30, 2002.

8.  If any benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should include a 
review of all pertinent laws and 
regulations and should reflect RO 
consideration of all pertinent evidence.

After undertaking any additional development that the RO may 
deem necessary, the RO should review the expanded record and 
readjudicate this issues on REMAND.  The veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



